  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 1 of 9 PageID: 252




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
RONALD SANDERS,                     :
                                    :
            Petitioner,             :    Civ. No. 18-11944 (KSH)
                                    :
      v.                            :
                                    :
UNITED STATES OF AMERICA,           :    OPINION
                                    :
            Respondent.             :
____________________________________:

KATHARINE S. HAYDEN, U.S.D.J.

   I.       INTRODUCTION

         Petitioner is a federal prisoner proceeding pro se with a motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (See Pet., D.E. 1.) For the following reasons,

petitioner’s § 2255 motion is denied and a certificate of appealability shall not issue.

   II.      FACTUAL AND PROCEDURAL BACKGROUND

         According to the information in the Pre-Sentence Report (“PSR”), on July 14, 2014,

officers with the Union Police Department (“UPD”) observed an automobile registered to an

individual with a suspended driver’s license. (See PSR ¶ 11-14.) The driver, later identified as

petitioner, roughly matched the description for the registered owner, and the officer conducted a

traffic stop. Initially, petitioner gave a false name and said the car belonged to his cousin, Ron

Sanders. When the officers addressed the passenger, they saw a clear plastic bag on the floor

behind the passenger seat, which appeared to contain bullets. The officers removed both petitioner

and the passenger from the vehicle. After verifying petitioner’s actual identity from his driver’s

license, the officers arrested him after discovering he was the subject of an outstanding arrest

warrant. Petitioner consented to a search of his car, which contained a loaded 9mm caliber semi-
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 2 of 9 PageID: 253




automatic pistol bearing serial number TVY4368, 11 hollow-point bullets and one full metal jacket

bullet. They also found 180 paper folds containing a powered substance [that later tested positive

for heroin], $4637 in cash, and a digital scale. In a videotaped statement, petitioner admitted the

firearm was his, that he possessed heroin for distribution, and that he had given a false name to the

officers.

        In February, 2016, petitioner signed a plea agreement in which he agreed to plead guilty to

one count of possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

(D.E. 25-1 at 1.) Schedule A stipulated that petitioner was a convicted felon and that he possessed

the firearm in question in connection with another felony offense, possession with intent to

distribute heroin. The plea agreement had a limited appellate waiver:

               If the sentencing court accepts the factual stipulations set forth
               above, both parties waive the right to file an appeal, collateral attack,
               writ, or motion claiming that the sentencing court erred in doing so.
               Otherwise, both parties reserve the right to file, oppose, or take any
               position in any appeal, collateral attack, or proceeding involving
               post-sentencing motions or writs.

        Petitioner entered his plea before Judge Jose Linares on March 24, 2016. (See Tr. Plea

Hr’g, D.E. 25-2.) He admitted under oath that he had discussed the plea agreement with his lawyer,

understood its contents, and had voluntarily signed it. (See id. at 7-9.) Judge Linares then

discussed the limited appellate waiver:

               THE COURT: In your case you are reserving your right to appeal.
               However, in Paragraph 2 of Schedule A of your plea agreement, you
               say if I accepted one of those factual stipulations that you are
               agreeing to, you are agreeing that you had a prior conviction and in
               possession of a gun. If I accept any of those things, you will not be
               able to appeal based on those things, but you are reserving your right
               to appeal otherwise. [¶] Do you understand that?
               MR. SANDERS: Yes.
               THE COURT: Did you discuss that with your lawyer?
               MR. SANDERS: Yes.



                                                  2
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 3 of 9 PageID: 254




(See id. at 16.) At the conclusion of the hearing, Judge Linares made findings under which he

accepted petitioner’s guilty plea.

          At sentencing, defense counsel raised various grounds for a departure from the advisory

guidelines range of 110-120 months, as well as a variance under the 18 U.S.C. § 3553(a) factors.

More specifically, counsel argued:

   1. Petitioner’s criminal history category score of VI was overstated.
   2. Petitioner’s record was comparatively less serious than his co-defendants.
   3. A downward departure was warranted based upon petitioner’s mental and emotional
      condition.
   4. Petitioner’s drug dependency warranted a downward departure.
   5. Petitioner’s family ties warranted a downward departure.
   6. Even if none of the downward departures taken individually warranted a departure,
      collectively they did.
   7. A variance was warranted based on the circumstance surrounding the vehicle stop and
      petitioner’s willingness to accept responsibility.
   8. A variance was warranted because the guidelines are draconian with respect to drug
      offenses.

          Judge Linares denied the departure motions and arguments for a variance, and sentenced

petitioner to 110 months, or the low-end of the guideline range. Petitioner did not file a direct

appeal.

          On October 6, 2017, petitioner filed a letter in his criminal action stating an intention to

file a § 2255 motion. (See Crim. No. 16-33, D.E. 42.) In May, 2018, he submitted another letter

seeking to have his October, 2017 letter construed as a § 2255 motion. (See id., D.E. 44.) In July,

2018, his October 6, 2017 letter was recharacterized as a § 2255 motion and opened under this

new civil action number. The matter was later assigned to this Court upon Judge Linares’

retirement. (See Civ. No. 18-11944, D.E. 1.) (D.E. 36.)

          All the claims in petitioner’s § 2255 motion argue that Judge Linares abused his discretion

at sentencing as follows:

   1. Referring to the type of weapon underlying petitioner’s conviction as an aggravating factor


                                                   3
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 4 of 9 PageID: 255




    2. Relying on drugs as a sentencing factor but failing to address the draconian nature drugs
       have in the guidelines
    3. Not considering the September 21, 2016 sentencing memorandum
    4. Focusing on the fact petitioner was not being sentenced as a career criminal
    5. Not considering petitioner surrendered weapons to authorities
    6. Considering petitioner’s prior criminal record
    7. Not considering petitioner’s mental and emotional condition
    8. Failing to consider the events of petitioner’s arrest.

           The § 2255 motion is fully briefed by the government’s opposition and petitioner’s rely

(D.E. 25 and 41.)

    III.      LEGAL STANDARD

           A motion to vacate, set aside or correct a sentence of a person in federal custody pursuant

to 28 U.S.C. § 2255 entitles a prisoner to relief if “the court finds ... [t]here has been such a denial

or infringement of the constitutional rights of the prisoner as to render judgment vulnerable to

collateral attack.” 28 U.S.C. § 2255(b). “In considering a motion to vacate a defendant's sentence,

‘the court must accept the truth of the movant's factual allegations unless they are clearly frivolous

based on the existing record.’” United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005) (quoting

Gov't of Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989)) (citing R. Governing § 2255 Cases

R. 4(b)).

    IV.       DISCUSSION

           In opposition, the government argues that petitioner waived certain of his claims in the plea

agreement; that the claims as a whole are procedurally barred; and that his arguments against his

sentence were based on abuse of discretion, not a cognizable claim in a §2255 motion. The latter

two arguments are persuasive.

           Claims other than ineffective assistance of counsel generally may not be brought in a §

2255 motion. See United States v. Frady, 456 U.S. 152, 162-63. A petitioner can overcome

procedurally defaulted claims by showing cause and prejudice. See Massaro v. United States, 538


                                                     4
    Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 5 of 9 PageID: 256




U.S. 500, 504 (2003). 1 The petitioner bears the burden of proof, and “must clear a significantly

higher hurdle than would exist on direct appeal.” Frady, 456 U.S. at 166 (footnote omitted).

        Petitioner states in his reply brief that counsel asked him whether he wanted to file an

appeal to which petitioner responded “no.” (See Reply Br., D.E. 41 at 10.) Nevertheless, petitioner

argues that his lawyer failed to tell him that he if did not file a direct appeal, his sentencing claims

would be procedurally barred in any subsequent § 2255 motion. (See id. at 11.)

         The Court must first decide if this argument, raised only in the reply brief, may overcome

any possible procedural default on petitioner’s sentencing claims. An attorney’s failure to raise a

claim on direct appeal can constitute cause to overcome procedural default, but only in the rare

case where counsel’s failure amounts to ineffective assistance of counsel in violation of the Sixth

Amendment. See Hodge, 554 F.3d at 379 (citation omitted). To do that, the petitioner must first

establish that counsel's performance fell below an objective standard of reasonableness. See

Strickland v. Washington, 466 U.S. 668 688 (1984). Scrutiny of counsel's conduct must be “highly

deferential.” See id. at 689.

        The second prong of the Strickland test requires a petitioner to affirmatively prove

prejudice. See 466 U.S at 693. Prejudice is found where “there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. Both prongs of the Strickland analysis must be met.

        Even if this Court were to assume arguendo that counsel’s performance fell below an

objective standard of reasonableness when counsel did not inform petitioner his sentencing claims

would be procedurally barred in any § 2255 motion, petitioner would still need to show he was


1
 While not impacted in this case, a petitioner can also overcome procedural default if he shows
he is actually innocent. See Parkin v. United States, 565 F. App’x 149, 151 (3d Cir. 2014) (citing
Bousley v. United States, 523 U.S. 614, 622 (1988); Hodge v. United States, 554 F.3d 372, 378-
79 (2009)).

                                                   5
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 6 of 9 PageID: 257




prejudiced under the requisite Strickland standard. Because his sentencing claims are plainly

meritless, he fails to show the necessary prejudice to warrant having his counsel’s purported

ineffectiveness overcome the procedural bar.

       Examining the sentencing claims, the Court notes that under the familiar governing statute,

18 U.S.C. § 3553 (a), a sentencing judge must consider the nature and circumstances of the offense

and the history and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1). The sentencing

transcript reflects that Judge Linares plainly considered the § 3553(a) factors in arriving at

petitioner’s 110-month sentence, which turned out to be at the bottom of the advisory guidelines

range. Petitioner complains Judge Linares abused his discretion in referring to the type of weapon

and drugs as aggravating factors. But petitioner stipulated to both facts in his plea agreement. (See

Plea Agreement, D.E. 25-1 at 8.) Petitioner’s argument that Judge Linares abused his discretion

by not considering a September 16, 2016 sentencing memorandum also appears to be belied by

the record. Judge Linares indicated at sentencing that he “read every piece of paper that has been

sent in connection with this matter.” (See Sentencing Tr., D.E. 25-4 at 36.) Section 3553 (a)’s

requirement that the defendant’s “history and characteristics” be considered was met when Judge

Linares properly noted petitioner’s criminal history. Judge Linares also discussed petitioner’s

mental and emotional condition before arriving at his sentence. (See id. at 39-40.) This Court

finds no conceivable error in how Judge Linares arrived at his low-end 110-month sentence, and,

as a consequence, there is no basis to believe that a direct appeal on the sentencing claims asserted

in this motion would have had a reasonable probability of success. Accordingly, petitioner fails

to satisfy the Strickland standard to overcome the procedural default of not raising these claims on

direct appeal.




                                                 6
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 7 of 9 PageID: 258




        Moving to the government’s other argument, the Court agrees that these sentencing claims

are not properly brought under § 2255. These are non-constitutional claims about a flawed

sentence and may only be cognizable where the sentencing error or errors resulted in an omission

inconsistent with the rudimentary demands of fair procedure or if a sentencing error constitutes “a

fundamental defect which inherently results in a complete miscarriage of justice[.]” United States

v. Folk, 954 F.3d 597, 602 (3d Cir.) (footnote and citations omitted), cert. denied, 141 S. Ct. 837,

208 L. Ed. 2d 411 (2020).

        The pertinent inquiry in this case is whether petitioner’s sentence was the result of a

fundamental miscarriage of justice. As above discussed, petitioner’s claims solely related to Judge

Linares’ purported abuse of discretion at sentencing. But in Folk, the Third Circuit was explicit:

                So long as a district court considers the § 3553(a) factors and
                imposes a sentence within the statutory limits for an offense, the
                criminal proceeding will not be “infected with any error of fact or
                law of the ‘fundamental’ character.” See [United States v.]
                Addonizio, 442 U.S. [178,] 186, 99 S. Ct. 2235 [(1979)]. Such a
                sentence is lawful and cannot be a complete miscarriage of justice.

Folk, 954 F.3d at 605. As discussed above, Judge Linares carefully considered the § 3553(a)

factors and applied them in arriving at his low-end advisory guideline range sentence. This

sentence was also certainly within the statutory limits. As such, petitioner fails to make any

showing that his sentence constituted a complete miscarriage of justice, and his sentencing claims

fail on the merits as well.

        Petitioner also seeks in his reply brief to amend his § 2255 motion to include as a stand-

alone separate habeas claim that counsel was ineffective for not telling him that his sentencing

claims would be procedurally barred if he did not raise them on direct appeal. (See Reply Br.,

D.E. 41 at 9.) Initially, attempting to bring a new claim such as this in a reply brief is procedurally

improper. See, e.g., Salaam v. Brown, No. 04–1617, 2006 WL 2056785, *6–*7 (D.N.J. July 21,


                                                  7
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 8 of 9 PageID: 259




2006) (refusing to consider new claims raised in habeas petitioner's reply brief after expiration of

§ 2254 one-year limitations period). Furthermore, for the following reasons, petitioner’s attempt

to bring this claim as a stand-alone separate habeas claim is time-barred.

       Section § 2255(f) includes a one-year period in which a petitioner may file a request for

relief, which runs form the latest of four specified events:

               (1) the date on which the judgment of conviction becomes final;
               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;
               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or
               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence[.]

28 U.S.C. § 2255(f). The only one of these provisions relevant in this case is § 2255(f)(1).

       Petitioner did not file a direct appeal; accordingly, petitioner’s judgment of conviction

became final when the time for him to file an appeal expired, on October 28, 2016. See Fed. R.

App. P. 4(b)(1)(A)(i) (a criminal defendant’s time to file a notice of appeal is fourteen days after

the judgment is entered); see also Kapral v. United States, 166 F.3d 565, 577 (3d Cir. 1999).

Petitioner had until October 28, 2017 to file a § 2255 motion. As indicated previously, petitioner

is deemed to have filed his original § 2255(f) motion timely, but this does not act to toll the

applicable statute of limitations. See Duncan v. Walker, 533 U.S. 167, 181-82 (2001) (noting that

an application for federal habeas corpus review “does not toll the limitation period); see also

Telfair v. Lynch, No. 16-5085, 2016 WL 5109144, at *3 (D.N.J. Sept. 20, 2016) (relying on

Duncan in holding that a pending § 2255 motion does not toll the statute of limitations). This




                                                  8
  Case 2:18-cv-11944-KSH Document 46 Filed 08/31/21 Page 9 of 9 PageID: 260




separate stand-alone ineffective assistance of counsel claim did not emerge until December, 2019,

when petitioner filed his reply brief.

         Nevertheless, this new claim may be considered timely if it “relates back” to petitioner’s

original October, 2017 § 2255 motion, which means it needs to be tied to a common core of

operative facts laid out in the original filing. See United States v. Santarelli, 929 F.3d 95, 101 (3d

Cir. 2019). But again, this avenue is foreclosed because petitioner’s initial filing focused on how

Judge Linares conducted petitioner’s sentencing and arrived at the 110-month sentence, not on his

attorney’s performance. Thus, this ineffective assistance of counsel claim does not “relate back”

because it is not tied to a common core of operative facts in petitioner’s original § 2255 motion.

Petitioner’s request to amend must be denied because the claim is time-barred.

   V.       CERTIFICATE OF APPEALABILITY

         Petitioner is not entitled to a certificate of appealability. He has not made a substantial

showing of the denial of a constitutional right, see 28 U.S.C. § 2253(c)(2), nor has he shown that

jurists of reason would debate this Court was correct in its procedural rulings. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

   VI.      CONCLUSION

         For the foregoing reasons, petitioner’s § 2255 motion and his request to amend his § 2255

motion are denied. A certificate of appealability shall not issue. An appropriate order will be

entered.



DATED: August 31, 2021                                        s/ Katharine S. Hayden
                                                              KATHARINE S. HAYDEN
                                                              United States District Judge




                                                  9
